UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                      )
JUDICIAL WATCH, INC.,                 )
                                      )
                  Plaintiff,          )
            v.                        )    Civil Action No. 09-1537 (PLF)
                                      )
FEDERAL HOUSING FINANCE               )
AGENCY,                               )
                                      )
                  Defendant.          )
_____________________________________ )


                                              ORDER

                For the reasons set forth in the Opinion issued this same day, it is hereby

                ORDERED that [18] the plaintiff’s cross-motion for summary judgment is

DENIED; it is

                FURTHER ORDERED that [14] the defendant’s motion for summary judgment

is GRANTED; and it is

                FURTHER ORDERED that JUDGMENT shall be entered for the defendant. The

Clerk shall remove this case from the docket of this Court. This is a final appealable order. See

FED . R. APP . P. 4(a).

                SO ORDERED.


                                                              /s/________________________
                                                              PAUL L. FRIEDMAN
                                                              United States District Judge
DATE: September 30, 2010